Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 1 of 28 PageID# 6638

                                                                                                       1

                                    UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                        ALEXANDRIA DIVISION

          IN RE: CAPITAL ONE CUSTOMER                .        Civil Action No. 1:19md2915
          DATA SECURITY BREACH                       .
          LITIGATION,                                .        Alexandria, Virginia
                                                     .        June 5, 2020
                                                     .        10:00 a.m.
                                                     .
          .   .   .   .    .    .   .   .   .    .   .

                                   TRANSCRIPT OF MOTION HEARING
                               BEFORE THE HONORABLE JOHN F. ANDERSON
                                   UNITED STATES MAGISTRATE JUDGE
                                            (via ZoomGov)

          APPEARANCES:

          FOR THE PLAINTIFFS:                        NORMAN E. SIEGEL, ESQ.
                                                     JILLIAN R. DENT, ESQ.
                                                     LINDSAY T. PERKINS, ESQ.
                                                     Stueve Siegel Hanson LLP
                                                     460 Nichols Road, Suite 200
                                                     Kansas City, MO 64112

          FOR CAPITAL ONE DEFENDANTS:                DAVID L. BALSER, ESQ.
                                                     RONNI D. SOLOMON, ESQ.
                                                     King & Spalding LLP
                                                     1180 Peachtree Street, N.E.
                                                     Atlanta, GA 30309-3521
                                                       and
                                                     MARY C. ZINSNER, ESQ.
                                                     Troutman Sanders LLP
                                                     401 9th Street, N.W., Suite 1000
                                                     Washington, D.C. 20004

          FOR THE INTERVENORS,                       REBECCA S. LEVENSON, AUSA
              BOARD OF GOVERNORS OF                  United States Attorney's Office
              THE FEDERAL RESERVE                    2100 Jamieson Avenue
              SYSTEM AND THE OFFICE                  Alexandria, VA 22314
              OF THE COMPTROLLER OF
              THE CURRENCY:


                                    (APPEARANCES CONT'D. ON PAGE 2)

                                                (Pages 1 - 28)

                          COMPUTERIZED TRANSCRIPTION OF STENOGRAHIC NOTES



                                                         Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 2 of 28 PageID# 6639

                                                                                            2

     1    APPEARANCES:    (Cont'd.)

     2    FOR INTERVENOR OFFICE OF           PETER C. KOCH, ESQ.
              THE COMPTROLLER OF THE         Office of the Comptroller of
     3        CURRENCY:                      the Currency
                                             400 7th Street, S.W.
     4                                       Washington, D.C. 20219

     5    OFFICIAL COURT REPORTER:           ANNELIESE J. THOMSON, RDR, CRR
                                             U.S. District Court, Third Floor
     6                                       401 Courthouse Square
                                             Alexandria, VA 22314
     7                                       (703)299-8595

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 3 of 28 PageID# 6640

                                                                                            3

     1                             P R O C E E D I N G S

     2               THE COURT:    We'll go ahead and have the clerk call

     3    the case, please.

     4               THE CLERK:    In re: Capital One Customer Data Security

     5    Breach Litigation, Civil Action No. 19md2915.

     6               THE COURT:    And who do I have for the plaintiffs?

     7               MR. SIEGEL:    Good morning, Your Honor.             This is

     8    Norman Siegel, co-lead counsel for the plaintiffs; and with me

     9    this morning are Lindsay Perkins and Jillian Dent.

    10               MS. PERKINS:     Good morning, Your Honor.

    11               THE COURT:    Good morning.

    12               Mr. Siegel, who's going to be arguing on behalf of

    13    the plaintiffs?

    14               MR. SIEGEL:    Ms. Perkins, who had to pound the

    15    briefing, will, will take the lead on the argument this

    16    morning.

    17               THE COURT:    Okay.   Thank you, Ms. Perkins.

    18               And who do I have for Capital One?

    19               MR. BALSER:    Good morning, Your Honor.             David Balser

    20    from King & Spalding on behalf of Capital One.

    21               MS. ZINSNER:     Good morning, Your Honor.            Mary Zinsner

    22    with Troutman, cocounsel for Capital One.

    23               THE COURT:    Mr. Balser, are you going to be arguing

    24    on behalf of Capital One?

    25               MR. BALSER:    Yes, Your Honor.        And Ronni Solomon, my




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 4 of 28 PageID# 6641

                                                                                             4

     1    partner, is also with me in case there are any issues about the

     2    log itself.

     3               THE COURT:    Okay.   Thank you.

     4               Okay.    And here on behalf of the agency defendants?

     5               MS. LEVENSON:     Good morning, Your Honor.              Rebecca

     6    Levenson from the U.S. Attorney's Office in the Eastern

     7    District of Virginia.     With me is Peter Koch, agency counsel

     8    for the Office of the Comptroller of the Currency.

     9               MR. KOCH:    Good morning, Your Honor.

    10               THE COURT:    Good morning.       Is Mr. Koch going to argue

    11    on behalf of the two agencies?

    12               MS. LEVENSON:     I will, Your Honor.

    13               THE COURT:    You will?     Okay.      All right.

    14               Well, I want to focus the parties' discussions.                    I've

    15    read all the papers and I appreciate them, got them read,

    16    including all of the replies that I got, and have read the

    17    cases.   On the -- so the initial issue on whether this federal

    18    law privilege on bank examination can be applied in this case,

    19    you know, I've, I've read the three cases that the plaintiffs

    20    have relied upon indicating -- arguing that state law would

    21    control and that there is no Virginia state law privilege, and,

    22    you know, I, I don't find them to be persuasive, honestly.

    23               I think this is a case that's significantly different

    24    than the three cases that were cited.           The SBAV LP v. Porter

    25    Bancorp case, the Kentucky case, the court in that case took




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 5 of 28 PageID# 6642

                                                                                            5

     1    the what I consider to be a fairly extraordinary step of

     2    vacating the decision once the case had been resolved, which,

     3    you know, is, is different than it just being, sitting as

     4    having been appealed but not decided.          I mean, the judge took

     5    the affirmative step to vacate that.

     6               The Michigan case, you know, you read that case

     7    closely, it's clear that the documents were created under the

     8    Michigan act and the Michigan law was going to apply there.

     9    That obviously was a state credit union or credit union.

    10               And in In re Powell, the decision in that case, the

    11    Vermont bankruptcy court also, you know, obviously dealt with

    12    the state institution and even in its decision went through and

    13    said that, you know, I'm going to say it doesn't apply, and

    14    then it dealt with, well, even if it did apply, it wouldn't

    15    necessarily come into play in this case.

    16               So looking at those three cases, I don't think that

    17    the law is as clear as maybe the plaintiffs would have made it

    18    out to be, and Federal Rule of Evidence 501 isn't absolute.                     It

    19    indicates that there can be some analysis other than what

    20    actually state law does apply.

    21               In this case, we've got a national bank.                We've got

    22    the Federal Reserve and the Comptroller -- Office of the

    23    Comptroller coming in who are federal agencies overseeing a

    24    national bank, and in this case, we've got, you know, I know

    25    it's very complicated, conflict of laws issues in this case,




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 6 of 28 PageID# 6643

                                                                                            6

     1    but in the representative complaint, there are -- it's not just

     2    Virginia claims raised in the representative complaint, the

     3    claims having to do with the laws and various other

     4    jurisdictions from some of the representative plaintiffs:

     5    Texas, Florida, California, and several other states.

     6               So for all of that, I am going to find that it's

     7    appropriate to allow the assertion of the bank examiner

     8    privilege by the Federal Reserve and the Office of the

     9    Comptroller, but, you know, we have to recognize that this is a

    10    qualified privilege.     It doesn't include factual information.

    11    The party asserting the privilege has the burden to show that

    12    it is appropriate under the circumstances.

    13               You know, now that the dust has cleared a little bit,

    14    we have the Federal Reserve and the Office of the Comptroller

    15    of the Currency who come in, have indicated that they want to

    16    assert the bank examiner examination privilege in this case,

    17    want to have the opportunity to do that, and I -- you know, it

    18    is their privilege to assert, it's not Capital One's privilege,

    19    and so I think that that procedural issue has now been resolved

    20    and that those two agencies have come in and made a timely

    21    request to assert that privilege, and I'm going to find that

    22    it's appropriate to allow them to do that under the

    23    circumstances.

    24               So with all that said, it sort of, I hope, focuses,

    25    you know, the discussion that we can have this morning, you




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 7 of 28 PageID# 6644

                                                                                            7

     1    know, what do we do now, in that, you know, I think under both

     2    the, the two circuit court cases that I think the parties both

     3    have cited and relied on, the Bankers Trust case and the -- out

     4    of the Sixth Circuit and the D.C. case having to do with the

     5    subpoena served on the Comptroller of the Currency, you know,

     6    all sort of lead me to believe that we have to give the

     7    agencies the opportunity when they timely assert their request

     8    to make a privilege objection to at least go through that

     9    process, see where it shakes out, and then it's up to the Court

    10    to decide if the parties can't agree as to whether the agencies

    11    have appropriately asserted the privilege, whether the material

    12    that they're asserting it for is covered by the privilege, and,

    13    you know, obviously, understanding that it's not an absolute

    14    privilege; it's a qualified privilege.

    15               So with all that said, I need to get some guidance

    16    from both the plaintiffs, Capital One, and the agencies as to

    17    what are our next steps under those circumstances.

    18               So I'll hear from the plaintiffs first.

    19               MS. PERKINS:     Thank you, Your Honor.           Lindsay Todd

    20    Perkins.   It's nice to be with you this morning.

    21               So I, I do appreciate the Court laying out its views

    22    on some of the initial arguments that the plaintiffs made, and

    23    now we can get right to the -- right to the chase of it.                   So we

    24    do -- we do all agree now that it's the agencies' privilege to

    25    assert and it's their burden to establish that it applies to




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 8 of 28 PageID# 6645

                                                                                            8

     1    each document and the specific contents therein.

     2               The agencies have not met their burden to do so.

     3    Instead, they have not reviewed any of the documents at issue,

     4    taking Capital One's word for it that the documents contain

     5    information deemed confidential by agency regulation.

     6               That is a far cry from establishing privilege.                  While

     7    the agencies and Capital One often conflate confidentiality

     8    under the regulations with privilege under the federal common

     9    law, they do not dispute that the concepts are not one and the

    10    same and that the privilege is narrower than the agencies'

    11    confidentiality designations under the regulations.

    12               The privilege only covers agency opinions and

    13    recommendations and the bank's response thereto.               Accordingly,

    14    it arguably applies to bank examination and inspection reports,

    15    of which the agencies say there are 19 being withheld by

    16    Capital One, and direct communications between an agency and a

    17    bank regarding supervision, which Capital One says there are

    18    561 of such documents, only 10 percent of the total e-mail

    19    communications that Capital One is withholding.

    20               Even for these, as many courts have found when

    21    reviewing such documents in camera, even inspection reports,

    22    the quintessential agency opinion and recommendation contains

    23    plenty of purely factual information that is not privileged and

    24    must be produced.

    25               As for the vast majority of the documents that are




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 9 of 28 PageID# 6646

                                                                                            9

     1    internal Capital One communications, there is no basis to

     2    assume, as the agencies appear to ask this Court to do, that

     3    these internal communications contain agency recommendations

     4    and opinions or Capital One's responses thereto.

     5                 As set forth in plaintiffs' papers, Capital One is

     6    withholding a much broader swath of documents than any court

     7    has concluded privileged.      The cases analyzed bank examination

     8    reports and direct communications with regulators for

     9    privilege.

    10                 Courts that have addressed the issue, such as the

    11    Wultz court in the Southern District of New York, have

    12    explicitly rejected the contention that the privilege applies

    13    to internal bank communications, which again is the vast

    14    majority of the documents that are being withheld.                That's

    15    because the agencies have not demonstrated the privilege

    16    applies to any document being withheld.           All documents being

    17    withheld on the basis of the bank examination privilege should

    18    be ordered to be produced.

    19                 At a minimum, though, even if the Court believes

    20    agencies should be given some short but reasonable additional

    21    amount of time to review the documents to which privilege might

    22    apply, the Court should still order the immediate production of

    23    the internal Capital One communications, and as many courts

    24    have recognized, where a protective order in the case will

    25    protect the confidentiality of bank examination material, the




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 10 of 28 PageID# 6647

                                                                                          10

      1   policy behind the privilege will be upheld.

      2               Now, a separate issue that, that the agencies and

      3   Capital One argue is dispositive even before suggesting that

      4   the Court even get to the bank examination privilege is to

      5   whether the agencies' regulations that set forth a process for

      6   requesting documents from the agencies require plaintiffs to

      7   request the documents in Capital One's possession directly from

      8   the agencies instead.      The only circuit court to address this

      9   issue is the Sixth Circuit in In re Bankers Trust.                In that

     10   case, the court addressed the issue here.            When a party to

     11   civil litigation requests documents from their party opponent

     12   that are by regulations the property of the federal agencies,

     13   do those regulations control over the federal rules?

     14               The court said no.     If documents are within --

     15               THE COURT:    In that case -- Ms. Perkins, in that

     16   case, and it's unclear what they mean by a letter was sent, but

     17   in that case, a letter was sent by the requesting party to the

     18   agencies, and the agencies said no, and then they went through

     19   and tried to get the documents through discovery; isn't that

     20   right?

     21               MS. PERKINS:    That's correct, Your Honor, but the

     22   fact that the plaintiffs had sent a letter to the agencies was

     23   really a reference made by the court in its statement of the

     24   facts of the case that ultimately had no bearing on the court's

     25   analysis of the legal issue.       In fact, the court seemed to




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 11 of 28 PageID# 6648

                                                                                          11

      1   believe that the plaintiffs had not exhausted their

      2   administrative remedies, that they had sent the letter and that

      3   as soon as the request was denied, they moved away from the

      4   agency process and went straight to requesting the documents

      5   from their party opponent, the bank, and the court said that

      6   was appropriate under the circumstances because Rule 34

      7   applies.

      8               It applies to civil litigation, and Rule 34 already

      9   kind of contemplates some of the issues that the agencies

     10   suggest must be delved into through their regulations, and the

     11   court said that those regulations clearly conflict with the

     12   Federal Rules of Civil Procedure, and under such circumstances,

     13   there is no reason that plaintiff should have to move around

     14   their party opponent who is in possession of the documents and

     15   request them from the agency.

     16               And that's especially so because the agencies'

     17   regulations protect confidential material, but they're not

     18   entitled to withhold production of confidential material.

     19   Confidential material is passed back and forth in litigation

     20   all the time, subject to appropriate protection.               Now, what's

     21   required for the agencies to actually put a stop to the

     22   production of material is that it be deemed privileged.

     23               And the court in Bankers Trust recognized this

     24   interest, that the agencies are the ones that have the

     25   privilege and they are entitled to assert it and they should be




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 12 of 28 PageID# 6649

                                                                                            12

      1   allowed to intervene for that purpose, which they have done so

      2   here, but that doesn't mean that the agencies' procedures

      3   should control over the Federal Rules of Civil Procedure.                    So

      4   that's the circumstance we have here.

      5               And moreover, plaintiffs cited the case from the

      6   Southern District of Ohio, Local 295 Pension Trust v. Fifth

      7   Third Bank, where the court stated that even if the agencies'

      8   regulation should typically be enforced where the agencies have

      9   intervened in the case and thus have received the very notice

     10   and opportunity to protect their interests that the regulations

     11   provide, there is no basis to require that a requesting party

     12   to divert courts and request the documents from the agencies

     13   under a procedure at odds with the federal rules, and that's

     14   the circumstance we have here.

     15               Under Bankers Trust, plaintiffs are not required to

     16   request the documents from the agencies under their procedures.

     17   Notably, there are four different agencies at issue.                 They each

     18   would require the plaintiffs to request documents directly with

     19   each different agency, so we would have four different

     20   processes going for documents that the agencies admit are not

     21   in their possession, the vast majority of which would never

     22   have been in their possession because they're internal Capital

     23   One communications.

     24               So even if the Court were concerned about the

     25   agencies' interests that are protected by those regulations,




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 13 of 28 PageID# 6650

                                                                                          13

      1   now that the agencies have intervened to protect those

      2   interests, there is no reasoned basis to require plaintiffs to

      3   request the documents under the agencies' procedures.

      4               So to get to your -- to the Court's ultimate

      5   question, where do we go from here, it is plaintiffs' position

      6   that where plaintiffs sent this discovery to Capital One in

      7   January, the agencies acknowledged that Capital One at some

      8   point reached outside to them to say, look, we've got these

      9   discovery requests that essentially implicate agency

     10   confidential information, agencies said this happened in April,

     11   so we're now two months from there, we think -- plaintiffs

     12   think that the agencies have had enough time to assess whether

     13   the privilege applies, and instead of coming to the Court and

     14   saying privilege applies to these documents, this portion of

     15   this document for this reason, they have simply taken Capital

     16   One's word for it that the documents contain confidential

     17   information, not necessarily privileged information, and that

     18   at this point, they've -- not that they've waived the right,

     19   but they have passed, they have -- they have not met their

     20   burden to establish that the privilege applies to any

     21   particular documents or to the specific contents thereof,

     22   because as most of the courts recognize that are actually

     23   dealing with privilege, even very -- documents that are

     24   prototypical bank examination documents contain even mostly

     25   factual material.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 14 of 28 PageID# 6651

                                                                                          14

      1               So at a minimum, if the Court thinks that agencies

      2   should be given some amount of additional time, it should be a

      3   limited amount of time, and they can attempt to assert

      4   privilege over those limited 19 bank examination reports and

      5   561 direct communications with the regulators, and that there

      6   is really no basis to assume that the privilege applies to the

      7   vast majority of the remaining documents at issue.                They're

      8   internal Capital One documents.

      9               THE COURT:    Help me understand that a little better.

     10   I mean, if, if an internal Capital One communication discusses

     11   the bank examiner, the results of a bank examination and/or a

     12   need to provide some supplemental information as to that

     13   request and -- why wouldn't that be subject to a privilege if

     14   the bank examination report is subject to privilege?

     15               MS. PERKINS:    That's correct, Your Honor.

     16   Theoretically, a communication could just transcribe

     17   essentially the recommendations and opinions that were in a

     18   report and the bank's statements in response, and if that were

     19   the case, there wouldn't be an obvious basis to say

     20   categorically that a communication even internal could not

     21   satisfy the privilege, but again, there's been no attempt to

     22   even make that showing, and even the agencies recognized in

     23   their reply that there are a lot of internal communications at

     24   issue, they haven't seen them, and they acknowledge that those

     25   wouldn't even be considered confidential information under the




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 15 of 28 PageID# 6652

                                                                                          15

      1   regulation.

      2               And so we're at this point all taking Capital One's

      3   word for it, and that's simply not how privilege law works.

      4   The party that has the privilege is required to justify the

      5   withholding of relevant and discoverable information on the

      6   basis of the privilege.

      7               And it is important to note that under the

      8   regulations, all this confidential information is deemed the

      9   property of the agencies, and they at any point could have

     10   asked Capital One in the last two months or even before, before

     11   when these discovery requests were sent out, let's take a look

     12   at these documents to see if it actually implicates our

     13   interests, and instead, we're here now a month before all

     14   document production is supposed to have been complete, and the

     15   agencies are just now saying in general there is likely

     16   confidential and possibly privileged information in these

     17   withheld documents, and that's simply insufficient to satisfy

     18   the burden to show privilege applies.

     19               And again, most of all the cases that actually dig in

     20   on privilege say, you know what?        Even if privilege applies, so

     21   long as there's a protective order entered in the case that

     22   will ensure that the privileged material does not make it out

     23   into public view, the policy behind the bank examination

     24   privilege is fully upheld, and that's even more so if it's just

     25   agency confidential information as opposed to material that




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 16 of 28 PageID# 6653

                                                                                          16

      1   fits within the smaller, narrower category that applies to the

      2   bank examination privilege.

      3               So for that reason, Your Honor, we think there is no

      4   basis to allow the agencies even more time to assert the

      5   privilege, but if it does, it should really only be under the

      6   subset of documents that clearly could implicate the privilege,

      7   as opposed to the much broader swath of documents that Capital

      8   One is withholding on the basis of privilege.

      9               THE COURT:    Okay.

     10               MS. PERKINS:    Unless Your Honor has any further

     11   questions --

     12               THE COURT:    No, I'm going to hear from Mr. Balser

     13   now.   Mr. Balser?

     14               MR. BALSER:    Your Honor, let's start with two

     15   overarching principles here.       The first is that federal law

     16   prohibits Capital One from producing information that the

     17   regulators deem confidential.       We've had no choice under these

     18   regulations but to withhold documents that fall within the

     19   confidentiality rubric under the applicable regulations and to

     20   log those, which we've done.       We would be subject to criminal

     21   sanctions if we produced these documents without agency

     22   authorization.

     23               I think the key point here, Your Honor, and I think

     24   it addresses most of what plaintiffs argued here, is that the

     25   plaintiffs have jumped the gun.       They're aware of the Touhy




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 17 of 28 PageID# 6654

                                                                                          17

      1   process.    They chose to ignore it.       They filed a motion two

      2   days after we provided them with our categorical log, and they

      3   seek to establish precedent that litigants can bypass the Touhy

      4   process at will.

      5               That is a very, very dangerous precedent that they

      6   are asking this Court to create and one that would have

      7   implications far beyond this case, especially for the Eastern

      8   District of Virginia that deals with extremely sensitive state

      9   secret issues, CIA issues, and the like.

     10               So the argument that, that the agencies haven't met

     11   their burden to designate these documents as privileged is

     12   absurd.    There is a process by which the plaintiffs are

     13   required to seek agency input and guidance imposition on

     14   privilege, and they, they just completely chose to bypass that

     15   process.

     16               We told them in a letter -- they -- first of all,

     17   they've known about this issue since Day One.              The regulations

     18   are clear as to what the process is for invoking the agencies'

     19   review of challenged documents, and we told them in a letter

     20   specifically who they should contact at our primary regulators

     21   at the OCC and FRB to comply with the Touhy process.                 They just

     22   didn't do it.

     23               And there's not a single case that they can point to

     24   that stands for the proposition that the Touhy process can be

     25   ignored.    They rely on Bankers Trust, but as Your Honor




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 18 of 28 PageID# 6655

                                                                                          18

      1   correctly noted, in that case, the Touhy process was followed.

      2               THE COURT:    We don't know -- we don't know that the

      3   Touhy process was followed.       All we know is that a letter was

      4   sent.   We don't know any more than that.

      5               And, you know, it's clear from -- you know, this is a

      6   case not where the plaintiffs have subpoenaed the agency, not

      7   where they're asking for the agency to present someone to come

      8   in and testify.     They have sent a document request to Capital

      9   One.    It involves a number, a large number of documents that

     10   the agency doesn't even know, doesn't even have any idea, so

     11   that if it was, you know, I want to get certain documents, they

     12   don't even know what the documents are.           They don't have them

     13   in their possession.

     14               So the idea that this, you know, one can't subpoena

     15   documents from a party in a case and deal with that issue in

     16   the context of litigation, which is where we are right now, I

     17   don't think is absurd, Mr. Balser.

     18               MR. BALSER:    Once they know, Your Honor, that, that

     19   certain documents that are within their Rule 34 request are

     20   subject to bank examiner privilege, there is a process under

     21   the federal regulations that they are required to follow, and

     22   they didn't follow it.

     23               THE COURT:    Okay.   Where do we go from here,

     24   Mr. Balser?

     25               MR. BALSER:    So, look, I think where we go from here




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 19 of 28 PageID# 6656

                                                                                          19

      1   is that -- and we've had -- I've had some brief discussions

      2   with, with counsel for the agencies on this.              I think we should

      3   engage in an expedited process to permit the agencies to

      4   conduct a review in a -- probably using some kind of sampling

      5   in a way that would expedite the process to enable --

      6               THE COURT:    If they're going to assert a privilege

      7   over a document, a sampling doesn't work.            I mean, that's clear

      8   in the decisions that you have cited.          It has to be done on a

      9   document-by-document basis; isn't that correct?

     10               MR. BALSER:    So -- it is, Your Honor, but -- you

     11   know, and I'll let the agencies speak for themselves as to the

     12   process that they propose to invoke.          Your Honor is correct, it

     13   is the agencies' privilege.       I think there's no disagreement

     14   about that, but I do think we, we are trying to find a solution

     15   that provides the agencies with the ability to exercise their

     16   right to assert privilege on these documents consistent with

     17   the schedule that we have in this case.

     18               And, you know, I would note, Your Honor, that, you

     19   know, our regulators did come in, and they have stated in

     20   their, in their briefs their position that internal documents,

     21   including documents that discuss the -- that refer or reflect

     22   supervisory communications, are protected, and if you look at

     23   page 21 of, of the regulators' brief, they say that examination

     24   reports, supervisory correspondence, and internal Capital One

     25   documents referring to or reflecting supervisory communications




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 20 of 28 PageID# 6657

                                                                                          20

      1   and findings contain agency opinions and recommendations and

      2   banks' responses thereto, which are protected from disclosure

      3   by the bank examination privilege.

      4               So our regulators have, have come in and said that

      5   our internal communications around the log are appropriately

      6   withheld under privilege, and it is, it is --

      7               THE COURT:    Well, Mr. Balser, they have not said

      8   that.   They have said documents that contain that type of

      9   information they would think are privileged.              We don't know --

     10   they don't know what are in the thousands of the e-mails that

     11   you have withheld from production.

     12               And I'm concerned about the process that was

     13   followed.    I mean, there's a lot of discussion of, you know,

     14   we've made an analysis under the bank examination privilege.

     15   You don't tell me what it was that that analysis was.                  You just

     16   say:    We've made an analysis.

     17               It appears from reading it closely that it may be

     18   just if there is an e-mail from a Capital One person to a

     19   regulator or a regulator is discussed in an e-mail, that

     20   apparently, you know, that's being withheld, and, you know,

     21   I'll tell you when push comes to shove, that's not going to be

     22   an appropriate analysis, and that's going to be up to the

     23   agencies to make that final determination.

     24               But, you know, if, if the -- the first cut is is it

     25   an e-mail to an agency, it contains some type of confidential




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 21 of 28 PageID# 6658

                                                                                          21

      1   or privileged information, that's not a proper analysis.

      2               MR. BALSER:    Well, Your Honor, Ms. Solomon is on the

      3   phone.    She, she -- on the line.      She is the person who

      4   supervised the logging -- review and logging of all these

      5   documents, and she can speak more specifically as to the

      6   process that was used.

      7               I, I do think, as Your Honor points out, at the end

      8   of the day, this is, this is a sticky situation for Capital

      9   One.   We face criminal sanctions if we produce documents that

     10   the agency believes are protected.         So we've been careful,

     11   obviously, in ensuring that we don't do that.

     12               And as Your Honor notes, it is the agencies'

     13   privilege ultimately and there should be a process, that had

     14   plaintiffs follow the Touhy process, as they're required to do,

     15   we probably wouldn't be here right now.           We certainly would

     16   have been already engaged in whatever process we, we develop to

     17   have these documents reviewed by the agencies so they can

     18   assert their privilege or not with respect to these documents.

     19               So, you know, perhaps counsel for OCC and FRB should

     20   weigh in and let the Court know what the agencies' position is

     21   as to how the review of these documents ought to occur so that

     22   we can tee up the privilege issues which aren't before the

     23   Court today.     There is no -- there hasn't been a claim of

     24   privilege asserted yet, and it isn't the agencies' fault that

     25   hasn't occurred because the Touhy process wasn't invoked.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 22 of 28 PageID# 6659

                                                                                          22

      1               THE COURT:    All right.    Ms. Levenson, let me hear

      2   from you.

      3               MS. LEVENSON:    Thank you, Your Honor.           I think as a,

      4   as a practical matter, the agencies need to find a way to at

      5   the very least make a first cut through documents to give some

      6   guidance as to what Capital One may produce without the

      7   agencies invoking privilege over and what the agencies will

      8   actually invoke privilege over.

      9               And in a third category, and hopefully this will

     10   expedite the process, the agencies can also in performing this

     11   review consider whether or not there's any, any documents over

     12   which it might waive the privilege, and that is the practical

     13   effect of the Touhy regulations in this instance, that the

     14   plaintiffs would put forward the information that the agencies

     15   would need to analyze whether or not any privilege could be

     16   waived, and then the agencies would be able to provide a

     17   meaningful decision to the Court.        Otherwise, the agencies are

     18   left to guess what the, you know, at what the plaintiffs need

     19   from these documents and why they can't get the information

     20   anywhere else.

     21               We did discuss with Mr. Balser the possibility of at

     22   least a first cut of an exemplar process in view of the speed

     23   of this -- the nearing close of document discovery in this

     24   case.   I think it might be useful for the agencies to at least

     25   look at a representative sample of documents in order to tell




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 23 of 28 PageID# 6660

                                                                                          23

      1   Capital One we're not going to assert privilege over these

      2   documents.    That may help move the process along more quickly

      3   and -- but -- and while allowing the agencies to assert

      4   privilege over documents that are legitimately within the bank

      5   examination privilege.

      6                We would take issue with plaintiffs' argument and

      7   plaintiffs themselves have admitted that internal

      8   communications be released without any further review given the

      9   possibility that, as you say, potential cut and pasting of

     10   those recommendations could, could exist within the documents.

     11                The agencies would like to work on -- would like to

     12   do this review as expeditiously as possible, and that is why we

     13   have suggested an exemplar process here.

     14                THE COURT:   Well, you know, this, this, this -- the

     15   Touhy regulations, you know, are supposed to keep the agencies

     16   from having to, you know, conserve government resources, but

     17   apparently the agencies have taken a position that they want to

     18   come in and try and have the opportunity to determine whether

     19   the privilege applies in this case, and again, it's the

     20   privilege that we're looking at as to whether it applies on

     21   these documents that Capital One has withheld from production,

     22   and so, you know, I'm going to give the agencies what they have

     23   asked for, and that is, an opportunity to come in and decide

     24   whether to assert a privilege and to support the assertion of

     25   that privilege, and it will be for me to decide if the issue




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 24 of 28 PageID# 6661

                                                                                          24

      1   can't be resolved among the parties as to whether that is an

      2   appropriate application of the privilege or whether it should

      3   be overcome for some reason even if it is an appropriate

      4   application of privilege.

      5               The privilege is a qualified one.           It only relates to

      6   certain types of information, and if you look at both the

      7   Bankers Trust and the Subpoena case out of D.C., you know, they

      8   both refer to it doesn't contain factual information.                  It does,

      9   you know, have to do with certain deliberative processes.

     10               We have a very strong protective order in this case,

     11   which is a consideration that I think the agencies have to take

     12   into consideration in making their determination, but, you

     13   know, this can't be done on a representative basis.                 It has to

     14   be done if Capital One has withheld documents and the agencies

     15   want to assert a privilege and tell them not to produce those

     16   documents, they have to support that, and they have to support

     17   that on a document-by-document basis, and that's what they've

     18   asked for, to come in and, you know, either assert a privilege

     19   or not assert a privilege.       So that can't be done broad-based.

     20               I'm going to give them two weeks to do it.                Capital

     21   One needs to provide them with the documents, if they haven't

     22   already, that they have withheld.        So you've got, you know, the

     23   e-mails and the attachments and things like that that relate to

     24   the privileges that have been withheld from both the Federal

     25   Reserve and the Office of the Comptroller of the Currency




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 25 of 28 PageID# 6662

                                                                                          25

      1   within two weeks, two weeks from today.           They need to provide a

      2   privilege log that indicates which documents they are asserting

      3   a claim of the bank examination privilege and the basis for

      4   that on those documents.      You know, if they don't assert a

      5   privilege, then the documents, you know, are subject to being

      6   produced.

      7                I'm not finding categorically that the internal

      8   e-mails could not be subject to the bank examination privilege.

      9   I can see circumstances where they very well may be, and I want

     10   to give the agencies -- and again, this is the agencies, not

     11   Capital One, and so it's the agencies who have to make that

     12   determination.     This is not something that, you know, is done

     13   in conjunction with Capital One.        They're the ones who have to

     14   assert this privilege, and they're the ones who have to come to

     15   the Court and support it once it gets asserted.

     16                So, you know, I -- that's a short time period; I

     17   understand.    This is an issue that has been brewing for a very

     18   long time.    It's an issue that, you know, I, I think the

     19   agencies talk about their free-flowing information, all this

     20   kind of information that they have consistently, so it's

     21   important for them to -- they know about this.              This is not a

     22   surprise to them.

     23                The idea that, you know, I think the case, and I

     24   can't remember -- the union case that we discussed, you know,

     25   we have gotten to the point where there's no need to have a




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 26 of 28 PageID# 6663

                                                                                          26

      1   letter sent to the agencies.       The agencies have intervened in

      2   this case.    They have the document requests.            They've actually

      3   cited the document -- one of the document requests in their

      4   papers that they've filed with the Court.

      5                So the time has come for them to make the decision,

      6   and so the request has been made.        You've got two weeks in

      7   order to provide a log to Capital One and to the plaintiffs

      8   indicating which documents you're going to contend that you're

      9   going to assert a privilege, after a communication and

     10   discussions with the plaintiffs, if you're unable to agree on

     11   whether that log adequately asserts a privilege or you want to

     12   fight over that issue so you can deal with it in a separate

     13   motion.

     14                I think that's really the best way that we can go

     15   through in doing this.      You know, this ruling does not cover --

     16   and I, you know, I know from the chart that I think was in

     17   Ms. Solomon's declaration that there aren't any documents that

     18   are being withheld that were solely based on FDIC or the

     19   Consumer Financial Protection Bureau, but to the extent that

     20   there are documents that are only related to those agencies,

     21   you know, they have to be produced.         They had time to come in,

     22   assert their claims, make their case for doing certain things.

     23   They didn't do it in a timely manner.

     24                So, you know, obviously, if a, if a document went to

     25   both, you know, the Federal Reserve and to the FDIC, that




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 27 of 28 PageID# 6664

                                                                                          27

      1   document may be subject to a privilege even though it went to

      2   the FDIC, but if they're materials that went only to those

      3   other two agencies, they need to be produced.              Okay?

      4                MR. KOCH:    Your Honor, if I may -- Peter Koch from

      5   the OCC.    Your Honor, I just want to point out a couple of

      6   points here.     Your Honor, there is a significant amount of

      7   materials, I think we've been told perhaps up to 70,000

      8   documents.     That is -- it's very difficult to, I think, for the

      9   OCC and the Federal Reserve to marshall the resources to go

     10   through 70,000 documents in a two-week period.

     11                One of the purposes of our motion to intervene was to

     12   ask the Court to instruct the plaintiffs to follow the Touhy

     13   process, which is a process to conserve agency resources.                     Your

     14   Honor, at this point, we have not received any information from

     15   the plaintiffs as to why they believe nonpublic OCC information

     16   or Board CSI should be disclosed for purposes of, of this

     17   action.    Those are requirements that are in our Touhy

     18   regulations.

     19                THE COURT:    Mr. Koch, you -- Mr. Koch, I don't allow

     20   two parties -- I mean, two lawyers to argue a position.                   I

     21   asked who was going to be presenting the argument on behalf of

     22   the agencies.     Ms. Levenson said she was going to be presenting

     23   the argument.     This is not a tag team.

     24                So, you know, I've made my ruling.           You've asked for

     25   this.   You wanted to come in.      You wanted to intervene.              You




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-md-02915-AJT-JFA Document 549 Filed 06/08/20 Page 28 of 28 PageID# 6665

                                                                                          28

      1   said you would do it expeditiously in your papers, and I'm

      2   going to require you to do it expeditiously, your papers.                    You

      3   know, we're talking about a set of documents that have been

      4   withheld as of this date, you know.         That's what you need to

      5   do, and you need to do that within two weeks.              Okay?

      6               Anything else from the parties?

      7               MS. PERKINS:    No, Your Honor.

      8               MR. SIEGEL:    Nothing from plaintiffs, Your Honor.

      9               THE COURT:    Okay.   Thank you, counsel.

     10               MR. SIEGEL:    Thank you.

     11               MS. PERKINS:    Thank you, Your Honor.

     12                                (Which were all the proceedings

     13                                  had at this time.)

     14

     15                        CERTIFICATE OF THE REPORTER

     16         I certify that the foregoing is a correct transcript of

     17   the record of proceedings in the above-entitled matter.

     18

     19

     20                                                   /s/
                                                   Anneliese J. Thomson
     21

     22

     23

     24

     25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
